201 Cal.App.2d 877 (1962)
MABEL I. THOMPSON, Plaintiff and Respondent,
v.
DEAN WITTER et al., Defendants and Appellants.
Civ. No. 65. 
California Court of Appeals. Fifth Dist.  
Mar. 16, 1962.
 Park & Shenk and Samuel C. Shenk for Defendants and Appellants.
 Hancock & Lundgren and William R. Lundgren for Plaintiff and Respondent.
 Memorandum
 STONE, J.
 This is a companion case to Pearl Mae Blackburn v. Dean Witter et al., ante, p. 518 [19 Cal.Rptr. 842]. Although the cases were tried separately, they have been presented jointly on appeal since the contentions in each case are the same.
 The only factual differences are that respondent here was widowed in 1946, whereas the husband in the Blackburn case died in 1954, so that respondent here had eight more years of experience in stock transactions that had Mrs. Blackburn. A Mr. Harmon, manager of Walston and Company, acted as respondent's advisor from 1946 until 1952, when he was transferred. Before leaving Modesto, he introduced respondent to Mr. Long, a representative of Walston and Company, and assured respondent that she could rely upon Long as a securities consultant. Mr. Long thereafter acted as respondent's advisor in the buying and selling of securities.
 Otherwise than as above stated, the facts of this action are similar to those of the Blackburn case, and the questions of law are identical.
 Upon the authority of and for the reasons stated in Blackburn v. Dean Witter, supra, the judgment from which this appeal was taken is affirmed.
 Conley, P. J., and Brown, J., concurred.